DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 23 are currently pending and have been examined.

Response to Arguments
The applicants amendments address the double patenting rejection stated in the 07/30/2021, the applicant has filed a terminal disclaimer on 10/25/2021. 
 
Reasons for Allowance
Claims 1-23 are allowed.

Novelty over the Art
The following is an examiner’s statement of reasons for allowance: The independent claims of the present invention determines determining a brand personality model based on crowdsource information.

The closest prior art of record is US Pg Pubs 20150332313 – Slotwinner et al.; US PG Pub 20140257990 – Cudgma et al; US PG Pubs 20110004483 – Ting et al.; Puzakova, Marina, “The role of georgraphy of self in filling brand personality traits” consumer inference of unobservable attributes Routledge page 16-18 (https://search.ebscohost.com/login.aspx?direct=true&db=bth&AN=89358977&site=ehost-live&scope=site) (02/07/2013) as Puzakova
Slotwinner discloses of evaluate and test ads based on features and objectives to determine 
Cudgma discloses of determining correlations between personality traits of a group of consumers and a brand
Ting discloses of applying quantitative marketing research to qualitative data.
Puzakova disclose of brand personality traits  based on consumer inferences.
The prior art of records teaches concepts of the invention as claimed however the combination of concepts is unique and it would not have been obvious to one of ordinary skill in the art to combine the references. Combining these references and the particular pieces of each reference to arrive at the invention would not have been obvious to one or ordinary skill at the time of the invention. The claims are found to be allowable over the prior arts of record.

As per Independent claims 1, and 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of:
“ A method, in a data processing system comprising a processor and a memory, the memory comprising instructions which when executed by the processor cause the processor to implement a brand personality inference engine, the method comprising: configuring the brand personality inference engine to implement a brand personality computer model; performing, by the brand personality inference engine, machine learning to train the brand personality computer model to predict brand personalities for brands based on features extracted from crowdsource information, thereby generating a trained brand personality computer model; receiving, via a crowdsource sources interface of the brand personality inference engine, crowdsource information from at least one crowdsource information source computing system, wherein the crowdsource information comprises natural language content submitted by a plurality of providers to the at least one crowdsource information source computing system; extracting, by a feature engine of the brand personality inference engine, features associated with a brand from the natural language content of the crowdsource information based on one or more feature extraction resource data structures, wherein the one or more feature extraction resource data structures specify at least one of natural language terms, natural language phrases, topics, or patterns of content, indicative of a brand personality trait of a brand; analyzing, by the trained brand personality computer model of the brand personality inference engine, the features associated with the brand at least by evaluating one or more combinations of features with regard to learned relationships between combinations of features and a plurality of brand personality traits in a brand personality scale, to predict a brand personality for the brand based on the features associated with the brand, wherein the learned relationships are learned through the machine learning to train the brand personality computer model; generating, by the trained brand personality computer model of the brand personality inference engine, an inferred brand personality data structure representing the predicted brand personality of the brand as perceived by providers providing the crowdsource information, wherein the predicted brand personality comprises a subset of brand personality traits of the plurality of brand personality traits in the brand personality scale; and outputting, by the brand personality inference engine, an output indicating aspects of the perceived brand personality based on the inferred brand personality data structure.”
Claims 2 – 10, 12 – 20 and 22 – 23 depend upon independent claims 1, and 11, incorporate all the limitations of claims 1, and 11 are allowable for the same reason.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 23 are allowed

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. H. T./
Examiner, Art Unit 3681

                                                                                              
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682